Citation Nr: 1024405	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability, claimed as secondary to lumbosacral 
strain with traumatic arthritis.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with traumatic arthritis.  

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Michael L. Boylan, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from August 1976 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Veteran testified at a videoconference hearing which was 
chaired by the undersigned in May 2010.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

In a September 2009 statement, the Veteran filed claims of 
entitlement to service connection for bowel impairment, 
bladder impairment and erectile dysfunction, all claimed 
secondary to his service-connected lumbosacral strain with 
traumatic arthritis.  The claims have not been developed by 
the RO and as such are not properly before the Board at this 
time.  However, the Board observes that the Veteran's claimed 
secondary disabilities are contemplated by the former and 
current VA rating schedule for the spine, which instructs 
that separate ratings may be assigned for such 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  As such, the issues have been incorporated with 
the evaluation of lumbosacral strain and will be 
appropriately developed pursuant to the remand below.

The Board notes that the Veteran has alleged inability to 
retain employment due to his service-connected lumbosacral 
strain with traumatic arthritis.  See e.g. the Veteran's 
August 2008 substantive appeal and the May 2010 VA hearing 
transcript at pages 3-5.  In a recent case, the Court held 
that a claim for TDIU can be inferred as part of the original 
claim for a higher initial rating in certain circumstances.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Yet, this 
case differs.  A formal claim for TDIU was considered and 
denied by the RO in the March 2002 rating decision.  The 
Veteran did not disagree with this determination.  Nothing in 
Rice suggests that the finality of those decisions can be 
overcome by subsequent allegations that the Veteran is 
entitled to a total rating (that is - by a subsequent 
informal TDIU claim).  However, review of the Veteran's 
claims file reflects that, at the time of the March 2002 
rating decision, the Veteran had not been given complete 
notice of the Veterans Claims Assistance Act of 2000 (the 
VCAA) as it pertains to claims for TDIU.  As such, the Board 
will assume jurisdiction of the Veteran's claim and REMAND 
such in an attempt to give the Veteran every possible 
opportunity under the law.  See Rice, supra; see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, additional 
development is required prior to the adjudication of the 
Veteran's claims.

New and Material Evidence - Right Hip Disability

The Court, in Kent v. Nicholson, 20 Vet. App. 1 (2006), held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to notify claimants of 
the need to submit new and material evidence, and the basis 
of the prior denial and what would constitute "material" 
evidence in each case.

The Veteran received a VCAA notice letter in July 2006.  With 
respect to the basis of the prior denial, the letter stated, 
"Your claim was previously denied because there was no 
diagnosis of septic arthritis of your right hip during 
service nor during the first year after discharge."  This 
language indicates that the Veteran's claim was denied on the 
theory of direct service connection; more specifically, lack 
of element (2) under the Court's decision in Hickson v. West, 
12 Vet. App. 247, 253 (1999).  On the contrary, the June 1992 
rating decision specifically states "There is no medical 
basis on which to associate the septic arthritis involving 
the right hip and resulting from a bacterial infection with 
the traumatic arthritis involving the lumbosacral spine, 
resulting from trauma."  This language denotes that the 
Veteran's claim was denied for a lack of a medical nexus on a 
theory of secondary service connection.  

Accordingly, the July 2006 VCAA letter is deficient as to the 
notice requirements outlined in the Court's decision in Kent.  
If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Evaluation of Lumbosacral Strain

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board notes that the Veteran was last afforded a VA spine 
examination to evaluate his presently appealed service-
connected lumbar spine disability in January 2006.  In some 
instances, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

In this case, the Veteran testified at his May 2010 hearing 
before the Board that he felt the severity of his service-
connected lumbosacral strain with traumatic arthritis had 
increased in the years that had elapsed since his last VA 
examination.  Specifically, he testified that his lumbosacral 
spine disability impairs his ability to walk, stand and 
perform other functions of daily life.  He added that he 
suffered from right leg sciatic pain as well as bowel 
impairment, bladder impairment and erectile dysfunction, as 
discussed above.

While in the course of the January 2006 VA examination the 
Veteran denied bowel incontinence, the Board nevertheless 
feels that on remand it is imperative that the Veteran be 
afforded a VA neurological examination to address the nature 
and severity of any and all neurological symptoms associated 
with his low back disability.  This is especially so in light 
of the complaints of neurological-based symptoms made by the 
Veteran in the course of his May 2010 hearing.  

The Board notes that the Veteran's lumbar spine disability is 
currently rated as 40 percent disabling under former 
Diagnostic Code 5293, for intervertebral disc syndrome.  
Former Diagnostic Code 5293 included neurologic deficits as 
rating criteria.  This Diagnostic Code was effective until 
September 2003.  Likewise, as noted in the Introduction, the 
applicable current rating criteria associated with lumbar 
spine disorders provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2009).  Therefore, the VA examination report should 
address such manifestations, and the RO should address 
whether the Veteran is entitled to a separate evaluation for 
neurological manifestations of his service-connected spine 
disability.

Entitlement to TDIU  

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU.  Although such a claim has been previously 
denied by the RO, as detailed above, the Veteran has not 
received notice pursuant to the VCAA as it pertains to his 
claim for TDIU.  If, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may not be cured by the Board.  See Disabled American 
Veterans, supra.  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does 
not show that the Veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.

Finally, the Veteran indicated at his May 2010 VA hearing 
that he has received VA treatment during "the last six 
months" (i.e., dating to at least December 2009).  See the 
May 2010 VA hearing transcript at page 11.  However, the most 
recent treatment records from a VA facility date from April 
2009.  VA medical treatment records are deemed to be within 
the control of VA and should have been included in the 
record, as they may be determinative of the claim.  Therefore 
a remand is necessary for the purpose of obtaining such 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  Provide the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for these issues, 
including a description of the basis of 
the June 1992 RO denial, and including an 
explanation as to what constitutes "new" 
and "material" evidence in his case, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Also, assure that all 
notice and development required by the 
VCAA has been accomplished, to include 
providing the Veteran with notice of the 
evidence required to substantiate his 
TDIU claim.  A copy of the letter should 
be sent to the Veteran's representative.  

2.  Obtain the Veteran's treatment 
records from the VA facility in Shively, 
Kentucky dated from April 2, 2009 
forward.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.  
If it is determined that the requested 
records are unavailable, the Veteran and 
his attorney should be so informed and 
afforded the opportunity to obtain the 
records themselves.

3.  Schedule the Veteran for VA 
examinations to ascertain the current 
severity and manifestations of his 
service-connected lumbar spine 
disability.  Any and all studies, tests, 
and evaluations (to include X- rays) 
deemed necessary by the examiner should 
be performed.  The claim files must be 
made available to the VA examiner(s), and 
the examiner(s) should review the file 
prior to the examination.  The examiner 
should also elicit a complete history 
from the Veteran.

Specifically, the Veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected lumbar 
spine disability.  Each examiner is to 
undertake a review of the Veteran's 
medical history, and current complaints 
in order fully assess the current extent 
of the service-connected disability.  All 
appropriate tests and studies, including 
neurological studies and range of motion 
studies reported in degrees, must be 
accomplished.  All findings should be 
made available to the physicians prior to 
the completion of their reports, and all 
clinical findings should be reported in 
detail.

The orthopedic examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected lumbar spine 
disability.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.

In addition, after considering the 
Veteran's documented medical history and 
assertions, each examining physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

Concerning the Veteran's lumbar spine 
disability, the examining orthopedist 
must answer the following questions:

*	Does the Veteran exhibit 
intervertebral disc disease which is 
pronounced with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief?

*          Is there unfavorable ankylosis 
of the entire thoracolumbar spine?

*	Does the Veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, or incoordination?  If 
feasible, these determinations should be 
expressed in terms of additional lost 
range of motion or favorable or 
unfavorable ankylosis due to any excess 
fatigability, weakened movement or 
incoordination. If the examiner is unable 
to make such a determination, it should 
be so indicated on the record. 

*	During the prior twelve months has 
the Veteran experienced incapacitating 
episodes (i.e., a period of acute signs 
and symptoms which require bed rest 
prescribed by a physician and treatment 
by a physician) involving his back 
disorder having a total duration of at 
least six weeks?  

*        Does the Veteran exhibit bowel 
impairment, bladder impairment and/or 
erectile dysfunction which are associated 
with his service-connected lumbar spine 
disability?  Please describe all 
manifestations.  

Concerning the Veteran's history of 
complaints of sciatic pain, the examining 
neurologist should attempt to answer the 
following question:

*	If the sciatic nerve is determined 
to be affected, the examiner must 
indicate, whether the impairment is in 
the nature of neuritis, a neuralgia, 
and/or incomplete paralysis or paralysis.  
The examiner must indicate whether the 
impairment is best characterized as mild, 
moderate, moderately severe, or severe.

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the above-ordered VA examinations, to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO/AMC must ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After undertaking the action set 
forth above and any additional 
development which it deems to be 
necessary, the RO/AMC should then 
adjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



